Citation Nr: 0308812	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active naval service from March 1941 to December 1954.  The 
veteran died in January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

By letters dated March 8, 2001, and May 29, 2002, the RO 
attempted to comply with the notification requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002), 
by informing the appellant of the evidence and information 
needed to substantiate her claim, the evidence and 
information that she should submit and the assistance that VA 
would provide in obtaining evidence and information on her 
behalf.  In the last letter, the RO also informed the 
appellant that she would be afforded a period of 60 days in 
which to submit the additional evidence and information and 
that her claim might be decided on the current record if the 
requested evidence and information were not received within 
the 60 days allotted.  

The 60 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the appellant has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that she was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

In addition, the veteran's complete VA medical records have 
not been obtained, and the VA medical opinion dating from 
June 2002 does not reflect any explanation of the rationale 
for that medical opinion.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue another letter 
providing the appellant with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing her that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should obtain the veteran's 
complete VA medical treatment file as 
well as any pertinent records identified, 
but not provided, by the appellant.    

3.  When all record development has been 
completed, the RO should arrange for the 
VA medical expert who reviewed the file 
in June 2002 to review the complete 
record and supplement his June 2002 
medical opinion with an explanation of 
the underlying rationale.  If this 
individual is no longer available, the 
complete record should be reviewed by 
another VA physician with appropriate 
expertise, who should provide an opinion 
as to whether it is at least as likely as 
not that that the veteran's service 
connected psychiatric disability caused 
or chronically worsened the veteran's 
fatal cardiovascular disease or otherwise 
played a material causal role in the 
veteran's death.  The supporting 
rationale for the opinion must be 
provided.  

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellant review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any  final 
outcome warranted.  The appellant need take no further action 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




